UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1998


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES EAST, L.P.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:14-cv-03509-JMC)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Cheryl L. Behymer, Nicole P. Cantey, FISHER &
PHILLIPS, LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Sanders appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Sanders v. Wal-Mart Stores East, L.P.,

No. 1:14-cv-03509-JMC (D.S.C. Aug. 2, 2018).           We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2